*348
ORDER

Judith Gaines appeals from the trial court’s judgment imposing a constructive trust on funds héld in a checking account and a certificate of deposit, titled jointly in the names of Judith Gaines and her deceased mother, Ann Gillam. The trial court found clear, cogent, and convincing evidence of Ann Gillam’s intent to divide her assets equally among her children as well as Judith Gaines’s agreement to do so. On appeal, Judith Gaines challenges the sufficiency of the evidence.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).